Territory of Michigan,
Henry L. Ball ads. 1 The United States, J
Supreme Court— December Term 1828. On attachment for Contempt.
The answers of the above named Defendant, to the Interrogatories filed in the above entitled cause.
In answer to the First interrogatory, the Said Henry L. Ball says that on the 8 th day of Jan’y last he published or printed the Detroit Gazette, of which he has been printer or publisher since the 10th day of July last.— that he is not, nor has he been proprietor or editor at any time, neither has he any control of the articles which appear therein.
To interrogatory second, he says that the article alluded to as he presumes in this interrogatory, was published in the Detroit Gazette of the 8th Jan. by direction of the editor, and with his the said Ball’s knowledge, and that he was neither author or writer, but that to the best of his belief it was written by the editor of said Gazette.
To interrogatory three, he the said Ball, says, that the article alluded to in this interrogatory was published in the Gazette of the 22d January last, by order and direction of the editor, John P. Sheldon, and that he, the said Ball, had no control over its publication.
Sworn & Subscribed before me Henry L. Ball
this 2d March 1829
J McDonell J Peace
*527In addition to the above answers the Defendant says that he had no intention or thought of reflecting upon the court, or the Judges or the proceedings thereof, or no intention to prejudice the public mind in relation] to them, in publishing the articles alluded to, never having entertained any disrespectful feelings to the the Judges, and no controul whatever as above stated in publishing the said articles. Sworn & subscribed in open Court
March 5. 1829 Henry L. Ball
Jn° Winder Clk